 

Exhibit 10.1

 

AMENDMENT #1 TO OPTION AGREEMENT

 

This Amendment No. 1 (the “Amendment #1) to the Option Agreement, effective
August 25th, 2014 between Colorado School of Mines (“CSM”) and RMR IP Inc.
(“COMPANY”) (“AGREEMENT”) amends the AGREEMENT and shall be effective as of May
25th, 2015. Capitalized terms used but not defined herein shall have the meaning
given to them in the AGREEMENT.

 

WHEREAS COMPANY and CSM have entered into the AGREEMENT as set forth herein; and

 

WHEREAS the AGREEMENT states that CSM and the COMPANY shall have a period of up
to two (2) months to negotiate a license

 

WHEREAS CSM and the COMPANY wish to extend that period to four (4) months.

 

NOW THEREFORE, the receipt and sufficiency of which is hereby acknowledged, the
parties to this Amendment No. 1 hereby agree as follows:

 

1.Section 2 is hereby deleted in its entirety and replaced with the following:

 

EVALUATION PERIOD. COMPANY shall have a period of eleven (11) months to evaluate
PATENT RIGHTS, TECHNOLOGY and their market potential for the LICENSED
APPLICATION. At the end of the evaluation period, COMPANY shall report the
results of the evaluation in writing to CSM.

 

2.Section 3.b is hereby deleted in its entirety and replaced with the following:

 

b.Option period. This exclusive option shall extend for a period of eleven (11)
months from the EFFECTIVE DATE of this Agreement. Until the end of this option
period, CSM shall not offer these rights to any third party. This option maybe
extended for two (2) three month periods for any or all of inventions listed
under PATENT RIGHTS with the agreement of both parties and a Three Thousand
Dollar ($3,000) extension fee per each patent or patent application. In no case
shall this agreement extend past a fifteen (15) month period.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment #1 to be
executed by their duly authorized representatives.

 



RMR IP INC   COLORADO SCHOOL OF MINES                     By: /s/ Chad
Brownstein   By: /s/ William S. Vaughan           Title: CEO   Title: Director,
Technology Transfer           Date: May 25, 2015   Date: May 25, 2015

 



 

